Citation Nr: 1811552	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-45 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral foot disability.

2. Entitlement to service connection for right hand disability.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training in the U.S. Army National Guard from November 1979 to March 1980, and served in the U.S. Army National Guard through October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.  

In an April 2015 decision, the Board remanded the issues of entitlement to service connection for bilateral fasciitis and entitlement to service connection for right hand disability, for additional development, to include a VA examination addressing the etiology of any feet or right hand disorders.

In a February 2017 decision, the Board again remanded the issues of entitlement to service connection for bilateral foot disability and entitlement to service connection for right hand disability, for additional development.  In that decision, the Board determined that there were inconsistencies in both examination reports, such that it required an addendum opinion regarding the nature and etiology of any claimed bilateral foot and hand disorders.  In June 2017, the VA examiner provided that addendum opinion.  The claims are again before the Board for adjudication.


FINDINGS OF FACT

1. The more probative evidence indicates that the Veteran's bilateral foot disability is not related to service. 

2. The more probative evidence indicates that the Veteran's right hand disability is not related to service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for bilateral foot disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.	The criteria for the establishment of service connection for a right hand disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's service treatment records, the RO attempted to obtain the Veteran's complete service treatment records (STRs) from the National Personnel Records Center (NPRC).  However, the RO was notified that no additional STRs are available and any further requests would be futile.  See the Formal Finding of Unavailability dated April 2010.  The Veteran was notified of the missing STRs in an April 2010 development letter.  Subsequently, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

The Veteran seeks service connection for bilateral foot disorder and right hand disorder.  The more probative evidence fails to link his bilateral foot disorder or right hand disorder to service and those claims will therefore be denied.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Bilateral Foot Disability

The Veteran contends that his bilateral foot disability is the result of his active duty service.  The Veteran was diagnosed with a mild flatfoot condition (pes planus), as noted in the June 2017 addendum opinion.  Therefore, the Veteran has a current disability, as required by 38 C.F.R. § 3.303.

In the June 2017 addendum opinion, the VA examiner opined that his February 2016 VA examination revealed the Veteran had a mild flatfoot condition (pes planus) of both feet.  He noted, that the Veteran was not aware he had a mild flatfoot condition and was not having any type of symptoms related to flatfeet, such as foot pain.  He further opined that flatfeet can be congenital, developmental or acquired as an adult.  He reported that it would be mere speculation to state whether his flatfoot condition was related to the Veteran's service, preexisted the service, or developed after discharge from military, given that no STRs are available with enlistment examinations, separation examinations and other relevant service treatment records.  Furthermore, the Veteran was not aware of the mild flatfoot condition, nor was he aware of any symptoms that might be related to the condition.

The VA examiner considered the claimed plantar fasciitis which was supposed to have been diagnosed in June 1984, while the Veteran was serving in the Florida Army National Guard.  However, on questioning, the Veteran could not recall any type of right foot or left foot condition while a member of the National Guard, either during active duty or during reserve duty.  There are no STRs available that document the diagnosis or treatment of plantar fasciitis.  
The Board notes that while the Veteran has a current foot disability, mild pes planus, there are no in-service records available to support an in-service foot injury or complaints of foot pain in service.  While there is evidence the Veteran did complain of foot pain post-service, the Board finds that the medical evidence regarding the etiology of his current disability is more probative than the Veteran's lay statements.  The June 2017 addendum opinion reflects review of the Veteran's treatment records and provide a reasoned medical opinion regarding likely etiology of the Veteran's bilateral foot disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The June 2017 opinion regarding the etiology of the Veteran's bilateral foot disability is the most probative medical evidence addressing the etiology of the Veteran's bilateral foot disability.  This opinion is probative because it is factually informed, medically based, and responsive to the inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's bilateral foot disability.

Although the Veteran can attest to having pain in his feet, as this is within the common knowledge of lay persons, the factual picture presented here is complex. Whether the Veteran's current bilateral foot disability can be linked to active duty service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's bilateral foot disability is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that both the Veteran's nexus determinations in this regard are not probative of whether the Veteran has a current bilateral foot disability related to his active duty service, any incident therein, or secondary to any service-connected disability.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a current bilateral foot disability that is related to his active duty service or to any service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for bilateral foot disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Accordingly, given the record before it, the Board finds that the evidence against the claim for a foot disability is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for bilateral foot disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Hand Disorder

The Veteran contends that his right hand disorder is the result of his active duty service.  Specifically, the Veteran asserts that while on a mission for the National Guard on a training mission, he fell on his right hand while deplaning an aircraft.  No STRs or other medical records are available that document a diagnosis or treatment of a right hand disorder during active duty military service.  In the June 2017 addendum opinion, the examiner determined that the Veteran does not have a right hand disorder, so it could not be related to service.  The examiner noted that two recent VHA primary care examinations in 2013 and 2015, mention mild intermittent stiffness of the right hand as a problem identified by the Veteran; however, no examinations are recorded in the VHA medical record.  The examiner further opined that no private medical records were found in the available evidence that document a right hand condition between 1984 and 2013.  The examiner further opined that the Veteran has no functional impairment with his right hand and that the Veteran plays golf, with no impairment.  

The Board finds that the June 2017 addendum opinion regarding the etiology of the Veteran's right hand disability is more probative than the Veteran's lay statements.  The June 2017 opinion reflects review of the Veteran's treatment records and provides a reasoned medical opinion regarding the etiology of the Veteran's right hand disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although the Veteran can attest to having pain in his right hand, as this is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's current right hand disability can be linked to any current diagnosis cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's right hand disability is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that both the Veteran's nexus determinations in this regard are not probative of whether the Veteran has a current right hand disability related to his active duty service, any incident therein, or secondary to any service-connected disability.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a current right hand disability that is related to his active duty service or to any service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for a right hand disability.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Accordingly, given the record before it, the Board finds that the evidence against the claim for a right hand disability is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right hand disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral foot disability is denied.

Service connection for a right hand disability is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


